DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 2, 2020 and January 12, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.  

Drawings
The extensive drawings have not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the drawings.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are: 
“a first designation unit configured to designate a first position in which to acquire a first tomographic image on a fundus image of an eye to be examined, wherein the first designation unit designates the first position in accordance with an operation by a user” in claim 1
“a first acquisition unit configured to acquire the first tomographic image corresponding to the first position” in claim 1 
“a second designation unit configured to designate a second position in which to acquire a second tomographic image on the first tomographic image displayed on the display device, the second tomographic image having a higher resolution than the first tomographic image, wherein the second designation unit designates the second position in accordance with the operation by the user” in claim 1 
“a second acquisition unit configured to acquire the second tomographic image based on the first position and the second position” in claim 1
 “a splitting unit configured to split light from a light source into measurement light and reference light” in claim 3
“a control unit configured to adjust an optical path length difference between the measurement light and the reference light” in claim 3
“a focus unit configured to adjust a focus position of the measurement light” in claim 3
“the focus unit adjusts the focus position to be used to acquire the second tomographic image based on information about the optical path length difference adjusted to acquire the first tomographic image” in claim 3
“a correction unit configured to correct aberrations of return light caused by irradiating the eye to be examined with the measurement light” in claim 4
“the second acquisition unit acquires a plurality of second tomographic images” in claim 4
“a compositing unit configured to combine the acquired plurality of second tomographic images to generate one tomographic image” in claim 5
“a position adjustment unit configured to perform position adjustment on the acquired plurality of second tomographic images based on a reference image selected from the acquired plurality of second tomographic images” in claim 6
“the compositing unit combines the plurality of second tomographic images subjected to the position adjustment” in claim 6
“the second acquisition unit prioritizes acquisition in regions arranged in the vertical direction” in claim 7
“a change unit configured to change a beam diameter of the measurement light” in claim 8
“a determination unit configured to determine a range of the second tomographic image based on a resolution evaluation value of each of the first tomographic image and the second tomographic image” in claim 9
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Insofar as they are understood claims 1-2 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Isogai et al. US Patent Application Publication 2011/0170062.
Regarding claim 1 Isogai discloses a tomographic image acquisition apparatus (title e.g. figure 1) comprising:  a first designation unit (inter alia abstract & paragraph [0007] “…assisting an examiner in performing judgment on the tomographic image” e.g. an examiner assisted by the control unit 400 or control unit 400 alone) configured to designate a first position in which to acquire a first tomographic image on a fundus image of an eye to be examined displayed (inter alia abstract & paragraph [0063] “based on … image analysis … scan the measurement light two-dimensionally in a wide range of the fundus and obtain a wide range tomographic image of the fundus … a first tomographic image” e.g. figure 10A first tomographic image hatched portion S1) on a display device (paragraph [0023] “present invention has the function of displaying photographed images” e.g. on monitor 75), wherein the first designation unit designates the first position in accordance with an operation by a user (paragraph [0004] “examiner selects a given region (portion) of the fundus image and obtains a fundus tomographic image of the selected region.”); a first acquisition unit (e.g. apparatus 10) configured to acquire the first tomographic image corresponding to the first position (inter alia paragraph [0063] discloses 400 controls the driving of the first scanning unit to scan S1); a display control unit (e.g. CPU 70) configured to display the first tomographic image on the display device (inter alia paragraph [0036] “the CPU 70 controls the monitor 75 to display the tomographic image”); a second designation unit (inter alia abstract & paragraph [0068] “… the control unit 400 may automatically shift to the obtainment of the second tomographic image based on the analysis result of the first tomographic image, or may start the obtainment of the second tomographic image using an operation signal from the mouse 76 as a trigger” e.g. 400 or examiner & 400) configured to designate a second position ( paragraph [0066] “control unit 400 sets a region that is specified to be the abnormal portion as a scanning range of the measurement light and controls the driving of the first scanning unit to obtain a second tomographic image” e.g. figure 10C second tomographic image hatched portion S2) in which to acquire a second tomographic image on the first tomographic image displayed on the display device (inter alia paragraph [0041] in discussing abnormal regions to receive further scanning –commensurate with figure 10B region ER that becomes S2– may be highlighted by, for example, circling the abnormal portion), the second tomographic image having a higher resolution than the first tomographic image (inter alia paragraph [0075-76] discuss S2 having a higher resolution), wherein the second designation unit designates the second position in accordance with the operation by the user (inter alia paragraph [0033 & 0037]); and a second acquisition unit (e.g. 10) configured to acquire the second tomographic image based on the first position and the second position (inter alia paragraph [0065]).
Regarding claim 2 Isogai discloses the tomographic image acquisition apparatus according to claim 1, as set forth above.  Isogai further discloses wherein the fundus image of the eye to be examined is a planar image generated from a plurality of first tomographic images (inter alia paragraphs [0036 & 0077]).
Regarding claim 9 Isogai discloses the tomographic image acquisition apparatus according to claim 1, as set forth above.  Isogai further discloses it is further comprising a determination unit configured to determine a range of the second tomographic image based on a resolution evaluation value of each of the first tomographic image and the second tomographic image (inter alia paragraph [0075] particularly “Because the scanning range is narrower than the wide scanning range and includes the whole fundus, deviation between the images is minimized, and the tomographic image of the abnormal portion can be obtained with high resolution”).
Regarding claim 10 claim 10 is a method necessary to the use the device of claim 1 during ordinary use, and is therefore anticipated by Isogai.  Since under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.  When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986), see MPEP 2112.02.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Insofar as they are understood claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Isogai et al. US Patent Application Publication 2011/0170062 in view of Imamura US Patent Application Publication 2016/0066779.
Regarding claim 3 Isogai discloses the tomographic image acquisition apparatus according to claim 1, as set forth above.  Isogai further discloses a light source (inter alia paragraph [0027] “…first light source…”) measurement light (inter alia paragraph [0027] “…measurement light …”) and reference light (inter alia paragraph [0027] “…reference light …”); a control unit (e.g. CPU 70); adjusting focusing (inter alia paragraph [0035]).  Isogai lacks details about the tomographic image acquisition apparatus particularly Isogai does not specifically disclose a splitting unit configured to split light from a light source into measurement light and reference light; the control unit configured to adjust an optical path length difference between the measurement light and the reference light; and a focus unit configured to adjust a focus position of the measurement light, wherein the focus unit adjusts the focus position to be used to acquire the second tomographic image based on information about the optical path length difference adjusted to acquire the first tomographic image.  Imamura teaches a tomographic image imaging apparatus (e.g. figure 11) that takes a wide angle image D1 and acquires secondary images Dhj at a higher magnification (inter alia paragraph [0131-33]) with a splitting unit (e.g. coupler 520) that splits light from a light source (e.g. light source 201) into measurement light and reference light (paragraph [0128] particularly “fiber coupler 520 splits this light to a measurement light path 521 and a reference light path 522”); a control unit (e.g. control unit 217) that adjusts an optical path length difference between the measurement light and the reference light (e.g. via variable optical path length unit 524); and a focus unit configured to adjust a focus position of the measurement light, wherein the focus unit (e.g. lenses 210-1 & 210-2) adjusts the focus position to be used to acquire the second tomographic image (paragraph [0038] particularly “Optimal irradiation for the eyepiece visibility of the eye 211 can be realized by adjusting the position of the eyepiece lenses 210-1 and 210-2.”) based on information about the optical path length difference adjusted to acquire the first tomographic image (inherent given the similar systems and functions) for the purpose of using of known technique in the system suggested by Isogai with the teachings of Imamura that would have led one of ordinary skill to arrive at the claimed invention to improve similar devices, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), see MPEP 2143.  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the tomographic image acquisition apparatus as disclosed by Isogai to have a splitting unit configured to split light from a light source into measurement light and reference light; the control unit configured to adjust an optical path length difference between the measurement light and the reference light; and a focus unit configured to adjust a focus position of the measurement light, wherein the focus unit adjusts the focus position to be used to acquire the second tomographic image based on information about the optical path length difference adjusted to acquire the first tomographic image as taught by Imamura, since Imamura teaches a device and provides a teaching and suggestion that fills the silence in Isogai and would be combining prior art elements according to known methods to yield predictable results.
Regarding claim 4 Isogai as modified by Imamura discloses the tomographic image acquisition apparatus according to claim 3, as set forth above.  Isogai further disclose wherein the second position (e.g. S2) is designated as a rectangular region (see figure 10C) that has the san adjusted to the size of the designated area (paragraph [0067]).  Isogai does not disclose a correction unit configured to correct aberrations of return light caused by irradiating the eye to be examined with the measurement light, and wherein, in a case where a size in a horizontal direction of the designated rectangular region exceeds a size that is able to be corrected by the correction unit, the second acquisition unit acquires a plurality of second tomographic images respectively in a plurality of regions into which the rectangular region is divided.  Regarding a size of a region to be imaged exceeds a size that is able to be properly imaged acquiring a plurality of tomographic images in a plurality of regions into which the region to be imaged is divided.  Isogai further teaches the control unit controls the driving of the scanning unit to perform a multi-line scan, i.e. a raster scan) within a given region (e.g. figure 4 region A1), thus a plurality of tomographic images including the macula portion are obtained (e.g. paragraphs [0034, 0053-54]) and displayed as one for the purpose of imaging a larger area.  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the tomographic image acquisition apparatus as disclosed by Isogai as modified by Imamura to have the second acquisition unit acquires a plurality of second tomographic images respectively in a plurality of regions into which the rectangular region is divided since Isogai further teaches that a plurality of smaller tomographic images being displayed as one for the purpose of imaging a larger area and it would be repeating essential processes for a predictable result.  Regarding a correction unit configured to correct aberrations of return light caused by irradiating the eye to be examined with the measurement light Imamura further teaches a correction unit (e.g. figure 2C image processing unit 10) correcting aberrations of return light caused by irradiating the eye to be examined with the measurement light by adaptive optics (inter alia paragraph [0125 & 0128] & figure 5) for the purpose of reducing incomplete areas from the panoramic image (paragraph [0029]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the tomographic image acquisition apparatus as disclosed by Isogai as modified by Imamura to have a correction unit correcting aberrations of return light caused by irradiating the eye to be examined with the measurement light by adaptive optics as further taught by Imamura for the purpose of reducing incomplete areas from the panoramic image.
Regarding claim 5 Isogai as modified by Imamura discloses the tomographic image acquisition apparatus according to claim 4, as set forth above.  Isogai further disclose it is further comprising a compositing unit configured to combine the acquired plurality of second tomographic images to generate one tomographic image (inherent for a tomographic apparatus given its operating principles and function).
Regarding claim 6 Isogai as modified by Imamura discloses the tomographic image acquisition apparatus according to claim 5, as set forth above.  Isogai further disclose it is further comprising a position adjustment unit (e.g. 400) configured to perform position adjustment on the acquired plurality of second tomographic images based on a reference image selected from the acquired plurality of second tomographic images (inter alia paragraph [0066]).  Isogai does not specifically disclose wherein the compositing unit combines the plurality of second tomographic images subjected to the position adjustment.  Imamura further teaches multiple images at the same position can be selected such that images with the best correlation with adjacent images are selected (paragraph [0029]) for the purpose of reducing incomplete areas in the panoramic image (paragraph [0029]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the tomographic image acquisition apparatus as disclosed by Isogai as modified by Imamura to have the compositing unit combines the plurality of second tomographic images subjected to the position adjustment as further taught by Imamura for the purpose of reducing incomplete areas from the panoramic image.
Regarding claim 7 Isogai as modified by Imamura discloses the tomographic image acquisition apparatus according to claim 4, as set forth above.  Isogai and Imamura do not disclose or teach wherein, in a case where the plurality of regions into which the rectangular region is divided includes a plurality of regions arranged in both vertical and horizontal directions, the second acquisition unit prioritizes acquisition in regions arranged in the vertical direction.  However in the case where the rectangular region is divided includes a plurality of regions arranged in both vertical and horizontal directions prioritization in a direction would only be in the vertical or horizontal direction.  It has been held that where there are only a finite number of predictable identifiable solutions, it would have been obvious to a person of ordinary skill in the art to try the known options within his or her technical grasp; KSR.  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the tomographic image acquisition apparatus as disclosed by Isogai as modified by Imamura in a case where the plurality of regions into which the rectangular region is divided includes a plurality of regions arranged in both vertical and horizontal directions to have the second acquisition unit prioritizes acquisition in regions arranged in the vertical direction since there are only a finite number of predictable identifiable solutions, horizontal or vertical, and it would have been obvious to a person of ordinary skill in the art to try the known options within his or her technical grasp with predictable results.  

Insofar as they are understood claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Isogai et al. US Patent Application Publication 2011/0170062 in view of Muto et al. US Patent Application Publication 2011/0026035.
Regarding claim 3 Isogai discloses the tomographic image acquisition apparatus according to claim 1, as set forth above.  Isogai further discloses a light source (inter alia paragraph [0027] “…first light source…”) measurement light (inter alia paragraph [0027] “…measurement light …”) and reference light (inter alia paragraph [0027] “…reference light …”); a control unit (e.g. CPU 70); adjusting focusing (inter alia paragraph [0035]).  Isogai lacks details about the tomographic image acquisition apparatus particularly Isogai does not specifically disclose a splitting unit configured to split light from a light source into measurement light and reference light; the control unit configured to adjust an optical path length difference between the measurement light and the reference light; and a focus unit configured to adjust a focus position of the measurement light, wherein the focus unit adjusts the focus position to be used to acquire the second tomographic image based on information about the optical path length difference adjusted to acquire the first tomographic image.  Muto teaches a tomographic image acquisition apparatus (title & abstract e.g. figure 1A) at different resolutions with a light source 101 and reference beam 105 and measuring beam 106 with a splitting unit (e.g. beam splitter 103) that splits light from the light source (e.g. 101) into the measurement light (e.g. 106) and the reference light (e.g. 105); the control unit configured to adjust an optical path length difference between the measurement light and the reference light (inter alia paragraph [0079]) for the purpose of creating interference fringes to be detected by a line sensor (paragraph [0107]); and a focus unit (e.g. lenses 120-1, 120-2 & stage 117-2) configured to adjust a focus position of the measurement light (inter alia paragraph [0088]), wherein the focus unit adjusts the focus position to be used to acquire the tomographic image based on information about the optical path length (paragraph [0020 & 0088-90]) for the purpose of focusing the light where desired as part of the process to create a tomographic image.  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the tomographic image acquisition apparatus as disclosed by Isogai to have a splitting unit configured to split light from a light source into measurement light and reference light; the control unit configured to adjust an optical path length difference between the measurement light and the reference light; and a focus unit configured to adjust a focus position of the measurement light, wherein the focus unit adjusts the focus position to be used to acquire the second tomographic image based on information about the optical path length difference adjusted to acquire the first tomographic image as taught by Muto for the purpose of creating interference fringes to be detected by a line sensor and to focus the light where desired as part of the process to create a tomographic image.
Regarding claim 8 Isogai as modified by a Muto discloses the tomographic image acquisition apparatus according to claim 3 including a first and second acquisition unit taking low and high resolution images, respectively, as set forth above.  Isogai does not disclose it is further comprising a change unit configured to change a beam diameter of the measurement light, wherein the first acquisition unit and the second acquisition unit use respective different beam diameters of the measurement light, and the beam diameter used by the second acquisition unit is larger than that used by the first acquisition unit.  Muto further teaches a change unit configured to change a beam diameter of the measurement light (abstract & paragraph [0061] e.g. via variable beam expander 136), where the low-resolution and the high-resolution modes use different diameters of the measurement light (paragraph [0061 & 0064]), and the beam diameter used for high resolution is larger (e.g. paragraph [0064] “beam diameter during the high-resolution mode is set to 4 mm …”) than that used for low resolution (e.g. paragraph [0064] “beam diameter during the low-resolution mode is set to 1 mm”) for the purpose of enabling high-resolution tomographic imaging to be performed at higher speeds (inter alia abstract & paragraph [0026]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the tomographic image acquisition apparatus as disclosed by Isogai as modified by a Muto a change unit that changes a beam diameter of the measurement light and the high resolution images use a larger diameter than the low resolution images as further taught by Muto for the purpose of enabling high-resolution tomographic imaging to be performed at higher speeds.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George G. King/Primary Examiner, Art Unit 2872                                                              July 1, 2022